POULIOT, J.
This case is before the Court on the plaintiff’s motion for a new trial after a-jury had returned a verdict for the defendant.
On the afternoon of Sunday, September 4, 1932, the plaintiff was riding in the rear seat of an automobile driven by one Joseph W. Carroll, who had hired it for the afternoon. The plaintiff’s car was proceeding northerly on Pond Street in the City of Providence approaching Franklin Street. The plaintiff’s contention is that the auto in which she was riding slowed down as it approached Franklin ■Street to a very low rate of speed and proceeded to cross Franklin Street while the defendant’s car was at least 100 feet away from Pond Street; that when the car in which she was riding had gotten onto the car track in the center of Franklin Street the defendant’s car collided with the car in which she was riding, resulting in injuries to her.
Defendant’s contention is that his car was being operated prudently along Franklin Street headed towards Broad Street, ,and that when he was approximately at the intersection of the two streets, the Carroll car came out of Pond Street very rapidly, so that he had no opportunity to avoid the accident.
This contention seems to be borne out -by the testimony of bystanders who saw the accident. One witness, Mr. Lattinville, used the expression that the Chevrolet “leaped out” from Pond Street, and a Mr. McCarthy testified that the Chevrolet slowed for the corner, then shot across Franklin Street and sidewiped the Ford. The speed of plaintiff’s car carried him completely across Franklin Street and for a distance of 16 feet beyond Franklin Street into Pond Street.
There is ample credible evidence in the case to warrant the jury in finding either that the defendant was not guilty of any negligence or, if there were negligence on the part of the drivers of both cars, that the negligence of the operator of the plaintiff’s car was the proximate cause of the collision.
For these reasons, the Court feels that the jury’s verdict was proper and plaintiff’s motion for a new trial is denied.